Citation Nr: 0116307	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral 
orchiectomy resulting from prostate cancer.  

2.  Entitlement to additional special monthly compensation 
under 38 U.S.C.A. 
§ 1114(k), based upon anatomical loss of the testicles.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2000, the Board remanded 
this claim to the RO for additional development.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of those claims.

2.  The medical evidence of record establishes that there is 
no etiological relationship between the veteran's carcinoma 
of the prostate and resulting bilateral orchiectomy and his 
period of active service.

3.  The VA has paid the veteran special monthly compensation 
on account of the loss of use of a creative organ since 
August 1955.   


CONCLUSIONS OF LAW

1.  A bilateral orchiectomy resulting from prostate cancer 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303 (2000).

2.  The evidence does not satisfy the criteria for additional 
special monthly compensation under 38 U.S.C.A. § 1114(k), 
based upon anatomical loss of the testicles.  38 U.S.C.A. §§ 
1114(k), 5107 (West 1991 & Supp. 2000), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.350(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a bilateral orchiectomy 
resulting from prostate cancer and to additional special 
monthly compensation based on the anatomical loss of the 
testicles.  The RO denied the former claim in June 1998 on 
the basis that it was not well grounded.  During the pendency 
of this appeal, however, legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  This 
legislation now necessitates the Board to proceed directly to 
an adjudication of the merits of the veteran's claim for 
service connection (provided it finds that the VA has 
fulfilled its duties to notify and assist) without 
determining whether the claim is well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA, 
which appears to be more favorable to the veteran.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  However, as explained below, prior to the enactment 
of the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claims on their merits does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, in a rating decision dated June 1998 and letters dated 
June 1998 and March 1999, the RO notified the veteran of the 
evidence needed to substantiate his claims and provided him 
an opportunity to do so.  Subsequently, the veteran and his 
representative submitted written statements.  In addition, in 
its April 1999 statement of the case and May 1999 and 
February 2001 supplemental statements of the case, the RO 
notified the veteran of all regulations pertinent to service 
connection claims, including those relating to well-
groundedness, and special monthly compensation claims, 
informed him of the reasons for which it had denied his 
claims, including because he had not submitted evidence 
establishing a relationship between his period of active 
service and his prostate cancer and resulting bilateral 
orchiectomy (evidence that was previously needed to well 
ground a service connection claim and that is still required 
to grant that type of claim on the merits), and provided the 
veteran an opportunity to present argument on both issues.  
The veteran and his representative took advantage of this 
opportunity by subsequently submitting written statements in 
support of the veteran's claims.   

Second, the RO has obtained all evidence the veteran has 
identified as being pertinent to his claims, and the Board is 
not aware of any other pertinent outstanding evidence that 
needs to be secured in support of the veteran's claims.  In 
addition, in January 2001, the RO afforded the veteran a VA 
genitourinary examination, and during this examination, a VA 
examiner discussed the etiology of the veteran's prostate 
cancer and resulting bilateral orchiectomy.   

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claims and obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of those claims, actions which are required under 
the VCAA, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

I.  Service Connection

The veteran claims that he developed prostate cancer, which 
necessitated a bilateral orchiectomy, after undergoing 
surgery for bilateral undescended testicles in 1943, during 
service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 
§ 3.303(b).

The veteran in this case had active service from January 1943 
to February 1946.  In 1943, he was hospitalized for two 
months, during which he underwent a plastic repair of a left 
residual cryptorchidism.  An uneventful recovery was noted.  
One month later, he was hospitalized again for a plastic 
repair of a right  residual cryptorchidism.  In 1945, an 
examiner noted that the veteran had undergone a Torek 
operation for an undescended testicle during the prior year, 
and aside from congenital atrophy, no pathology was present.  
On separation examination in February 1946, the examiner did 
not note any abnormalities.  

Post-service medical evidence, specifically, an October 1991 
letter from Gordon A. Gress, M.D., a September 1997 operative 
report from Memorial Medical Center, and a March 1999 letter 
from Shiban K. Warikoo, M.D., establishes that the 1943 
surgery caused the veteran complete sterility, loss of 
potency since 1981, severe bilateral testicular atrophy and 
the loss of use of both creative organs (referring to the 
testicles).  This evidence also establishes that the veteran 
was discovered to have carcinoma of the prostate in 1994, 
underwent a bilateral orchiectomy in 1997, and was on 
hormonotherapy.  According to Dr. Warikoo, the 1997 bilateral 
orchiectomy was performed for the purpose of preventing the 
spread of the veteran's cancer.  

The aforementioned evidence does not support the veteran's 
service connection claim because it fails to confirm a 
relationship between the veteran's prostate cancer and 
resulting bilateral orchiectomy and the 1943 surgery.  The 
remainder of the evidence of record also does not support the 
veteran's service connection claim.  In January 2001, the 
veteran underwent a VA genitourinary examination, and during 
this examination, the VA examiner rendered an opinion 
specifically ruling out such a relationship.  He acknowledged 
the veteran's in-service surgery and post-service cancer and 
bilateral orchiectomy, but indicated that there was no 
justification for the veteran's claim that his carcinoma is 
related to the in-service surgery.  He explained that the 
veteran's prostate cancer did not manifest until December 
1994, fifty-one years after the in-service surgery was 
performed.  He concluded that "it is in no way related to 
this surgery."  

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
there is simply no evidence other than the veteran's own 
assertions establishing that the veteran's prostate cancer 
and resulting orchiectomy are related to his in-service 
surgery.  Unfortunately, the veteran's assertions in this 
regard are insufficient to establish the existence of an 
etiological relationship.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  Inasmuch as the veteran has 
failed to submit competent evidence establishing the 
existence of a current disability resulting from service, his 
claim of entitlement to service connection for a bilateral 
orchiectomy resulting from prostate cancer must be denied.  

II.  Special Monthly Compensation

In a decision dated June 1959, the Board, in pertinent part, 
granted the veteran entitlement to special monthly 
compensation on account of the loss of use of a creative 
organ.  The Board based this award on evidence showing that 
the veteran had complete atrophy of his testicles.  By rating 
decision dated June 1959, the RO effectuated the Board's 
decision, effective from August 23, 1955, and since that 
time, the RO has paid the veteran special monthly 
compensation pursuant to this award.  In written statements 
submitted in October 1991 and December 1997, the veteran 
asserts that he "should have a higher rating then only a 
"K" loss of ....because I have loss of both organs," and 
wants to reopen his claim for "service connection of lost of 
use of creative organs....I now have loss my testicles as of 
9/29/97."   

Special monthly compensation may be awarded to a veteran if, 
as a result of service-connected disability, the veteran has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  Generally, the rate of compensation for 
each such loss or loss of use independent of any other 
compensation provided under subsections (a) through (j) or 
subsection (s) of this section shall be $76.00 monthly.  
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000).  Under 38 
C.F.R. 
§ 3.350(a)(1)(i) (2000), the loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles).  Loss of use of one testicle 
will be established when examination by a board finds that 
(a) the diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) the diameters of the affected testicle are 
reduced to one-half or less the corresponding normal testicle 
and there is altercation of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither condition 
(a) or (b) is met, when a biopsy establishes the absence of 
spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i)(a)-(c).  

In this case, the VA has paid the veteran special monthly 
compensation for the loss of use of a creative organ since 
August 1955.  The Board initially granted the veteran this 
benefit based on evidence showing that the veteran had 
complete atrophy of the testes.  The veteran's receipt of 
special monthly compensation is not based on the anatomical 
loss of his testes, which recently resulted from a bilateral 
orchiectomy that was performed in 1997.  

The veteran now appears to be making two alternative 
arguments: that he is entitled to additional special monthly 
compensation for the loss of use of two creative organs, 
namely his two testicles; and that he is entitled to 
additional special monthly compensation for the anatomical 
loss, rather than the loss of use, of two creative organs.  
The Board acknowledges that loss of use and anatomical loss 
are entirely different conditions.  However, this distinction 
does not effect the outcome of the veteran's claim for 
special monthly compensation.  Under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a)(1)(i), the loss of use or the 
anatomical loss of two testicles constitutes the loss of use 
or the anatomical loss of one creative organ.  Inasmuch as 
the veteran is already receiving special monthly compensation 
for the loss of use of one creative organ, namely, his 
atrophied testes, he may not receive additional special 
monthly compensation for the anatomical loss of the same 
creative organ, namely, his testes.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for additional special monthly compensation.  His claim must 
therefore be denied.



ORDER

Entitlement to service connection for a bilateral orchiectomy 
resulting from prostate cancer is denied.  

Entitlement to additional special monthly compensation under 
38 U.S.C.A. 
§ 1114(k) (West 1991 & Supp. 2000), based upon anatomical 
loss of the testicles, is denied.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

